DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-15 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 8 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 8 includes limitations that recite an abstract idea (emphasized in bold text below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 8 recites:

A transporter vehicle management method comprising:
providing a transporter vehicle;
acquiring loading weight data indicating a loading weight of a load on the transporter vehicle;
acquiring vehicle speed data indicating a traveling speed of the transporter vehicle;
acquiring road surface data indicating a condition of a road surface on which the transporterApplication No. 16/328,0344Docket No.: 1451345.746US9 Amendment dated June 30, 2022Reply to Office Action of March 30, 2022vehicle travels;
calculating a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface;
calculating a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value;
acquiring fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed;
acquiring time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed, with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time;
acquiring tire life data on a life of a tire of the transporter vehicle;
calculating a production cost of the mine on the basis of the target loading weight, the target traveling speed, the fuel consumption, and the time according to formula (1): (MATH); and
outputting the production cost

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “calculating” in the context of this claim encompasses a person observing data, collected using generic sensors, forming a judgement, and performing basic computations using pen and paper or a generic computer/software (e.g. Excel). Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.
As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant
extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):	

Claim 8 recites:

A transporter vehicle management method comprising:
providing a transporter vehicle;
acquiring loading weight data indicating a loading weight of a load on the transporter vehicle;
acquiring vehicle speed data indicating a traveling speed of the transporter vehicle;
acquiring road surface data indicating a condition of a road surface on which the transporterApplication No. 16/328,0344Docket No.: 1451345.746US9 Amendment dated June 30, 2022Reply to Office Action of March 30, 2022vehicle travels;
calculating a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface;
calculating a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value;
acquiring fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed;
acquiring time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed, with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time;
acquiring tire life data on a life of a tire of the transporter vehicle;
calculating a production cost of the mine on the basis of the target loading weight, the target traveling speed, the fuel consumption, and the time according to formula (1): (MATH); and
outputting the production cost

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of data acquisition and presentation the examiner submits that these limitations are pre-solution and post-solution activities using a generic computer/sensor to perform the process. In particular, the acquiring steps from sensors are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results step on a display is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post-solution displaying, which is a form of insignificant extra-solution activity. The method/system is recited at a high level of generality and merely automates an evaluating step. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving a plurality of measure values…,” “receiving,…, road condition data…,” and “displaying…,” the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of “receiving a plurality of measure values…” and “receiving,…, road condition data…,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. Dependent claim(s) 13-15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of independent claim 8.
Claim 1 is parallel in scope to claim 8. Therefore, claim(s) 1 and 8 is/are ineligible under 35 USC §101.

Further 35 USC §101 Analysis-
Claim 8 is directed to:
“[production cost ($/ton) = [fuel consumption + tire life]/[loading weight/cycle time] (1)”
This limitation is a Mathematical Concept. “Mathematical formula as such is not accorded the protection of our patent laws.” (MPEP §2106.04(a)(2))
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which is a mathematical concept, and an invention that is not operable without the mathematical concept.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
See above.
Conclusion:  Claim 8 (claim 1, parallel in scope) is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.

The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’."). For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)).

Intended Use
At least claims 1 and 8 contain statements of intended use/design choice such as: “with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time”.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1).

REGARDING CLAIM 1 (currently amended), Villalobos discloses, providing a transporter vehicle (Villalobos: FIG. 1, 2, and 3); a loading weight data acquisition unit that acquires loading weight data indicating a loading weight of a load on a transporter vehicle; a vehicle speed data acquisition unit that acquires vehicle speed data indicating a traveling speed of the transporter vehicle (Villalobos: [0017]); a road surface data acquisition unit that acquires road surface data indicating a condition of a road surface on which the transporter vehicle travels (Villalobos: [0004]); a tire data acquisition unit that indicates a life of a tire of the transporter vehicle (Villalobos: [0034]; [0026]); according to formula (1): [production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time (1) (Villalobos: [0017] vehicle data 35 may be monitored directly, while other data may be derived or calculated from the monitored parameters.).
Villalobos does not explicitly recite the terminology, “according to formula (1): [production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time (1)”. However, Villalobos discloses deriving data calculated from monitored parameters, which reads on the claim.
In this case, road management and vehicle management in mining are interchangeable/correspondent.
In this case, tire change data is interpreted as "life of the tire".
Villalobos does not explicitly recite the terminology "a tire data acquisition unit that indicates a life of a tire of the transporter vehicle". However, Villalobos discloses acquisition of tire change data, thus implicitly teaching tire life data, which reads on the claim limitation.
Villalobos does not explicitly recite the equation, “[production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time]”. However, because, applying any mathematical formulae, including that of the claimed invention, would be an obvious design choice for one of ordinary skill in the art to facilitate known mathematical means for deriving an estimated cost-of-production/vehicle life, as shown by Villalobos. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
Though Villalobos does not explicitly disclose, a current damage amount calculation unit that calculates a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface.
However, in the same field of endeavor, Shibuya discloses, (Col. 4, Ln. 37-62: … stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction…); (Col. 11, Ln. 66-Col. 12, Ln. 10: When it is determined that the life expectancy predicted from the load multiplying factor is shorter than a predetermined expected life, an alarm is sent to an operator to decrease the vehicle speed, or to reduce the loadage to travel. Thereby the damage quantity of the frame 1 can be decreased to less than an allowable value, and the life of the frame is extended so as to complete the expected life period); (Col. 11, Ln. 7-23: … This is because the irregularities of the road, where a higher load has occurred before, are determined to be repaired… it is considered that the irregularities of the road have not been repaired…), for the benefit of monitoring stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by Villalobos to frame monitoring taught by Shibuya. One of ordinary skill in the art would have been motivated to make this modification in order to monitor stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.
Villalobos in view of Shibuya do not explicitly disclose, a target amount calculation unit that calculates a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value; an output unit that outputs the target loading weight or the target traveling speed; wherein the output unit outputs the production cost.
However, in the same field of endeavor, Johnson discloses, (Johnson: [0008]); (Johnson: [0043]), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by a modified Villalobos to include creating limiting/target amounts taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and prevent excessive vehicle wear and damage to vehicle parts.
Villalobos in view of Shibuya and Johnson discloses, the output unit outputs the production cost (Villalobos: ¶[0062] Selecting "Performance monitoring" analysis from the "Tools" button … the cost per kilometer of haul vehicle operation, cost per square meter of road maintenance). Villalobos in view of Shibuya and Johnson do not explicitly disclose, a fuel consumption data acquisition unit that acquires fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed; a time data acquisition unit that acquires time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed, with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time; a production cost calculation unit that calculates a production cost of the mine on the basis of the target loading weight, the target traveling speed, the fuel consumption, and the time.
However, in the same field of endeavor, Greiner discloses, Data collector 125 may be configured to receive, collect, package, and/or distribute performance data collected by monitoring devices 121. Performance data, as the term is used herein, refers to any type of data indicative of at least one operational aspect associated with one or more machines 120a, 120b or any of its constituent components or subsystems. Non-limiting examples of performance data may include, for example, health information such as fuel level (Greiner: ¶[0019]); Performance simulator 160 may simulate an actual model of hauler 120b under a machine operating conditions to determine a speed, torque output, engine condition, fuel consumption rate, greenhouse gas emission level, haul route completion time, etc. associated with each simulated condition (Greiner: ¶[0039]); and production cost (Greiner: ¶[0044]), for the benefit of monitoring mine (road and vehicle) cycle time efficiency.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management system disclosed by a modified Villalobos to include cycle time and fuel consumption taught by Greiner. One of ordinary skill in the art would have been motivated to make this modification in order to monitor mine (road and vehicle) cycle time efficiency.

REGARDING CLAIM 2 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Villalobos also discloses, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the current damage amount is set to be equal to or less than a threshold as the predetermined value (Villalobos: [0002]; [0022]; [0034]; [0064]; [0031]).
Villalobos does not explicitly recite "a target amount calculation unit". However, Villalobos discloses a monitoring system to monitor cost, loading weight, rate of travel, suspension pressure, etc., with a graphical user interface for storing or analyzing haul truck data. Thus, is interpreted as capable of the intended use of setting target speed and loading to a predetermined value.

REGARDING CLAIM 3 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Villalobos also discloses, target amount calculation unit calculates a target road surface condition (Villalobos: [0062]; [0064]).

REGARDING CLAIM 4 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Shibuya also discloses, a storage unit that stores correlation data indicating a relationship between the loading weight, the traveling speed, the condition of the road surface, and the damage amount of the body frame of the transporter vehicle (Shibuya: (Col. 7, Ln. 40-56); (Col. 10, Ln. 8-14); (Col. 11, Ln. 66-Col. 12, Ln. 10).), wherein the target amount calculation unit calculates the target loading weight or the target traveling speed on the basis of the correlation data (Shibuya: (Col. 4, Ln. 1-11)).

REGARDING CLAIM 6 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Villalobos also discloses, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the production cost calculated by the production cost calculation unit is minimized (Villalobos: [0022]; [0002]; [0034]).
While Villalobos does not explicitly recite "a target amount calculation unit". However, Villalobos discloses a monitoring system to monitor cost, loading weight, rate of travel, suspension, etc., with a graphical user interface. Thus, is interpreted as capable of the intended use of setting target amounts manually or automatically for minimizing cost per ton.
In this case, suspension data, load data, speed data are interpreted as correlated data.

REGARDING CLAIM 8 (currently amended), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 1 above (supra)).

REGARDING CLAIM 9 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Shibuya also discloses,  the damage amount is an index indicating a fatigue cumulative frequency acting on the body frame and a function of a stress acting on the body frame per unit time (Shibuya: (Col. 7, Ln. 43-46); (Col. 4, Ln. 37-62)).
Shibuya does not explicitly recite the terminology "index". However, Shibuya does teach creating a record and reference of cumulative stress on a frame for further calculation. A skilled practitioner in the art could derive an index using Shibuya's teachings.

REGARDING CLAIM 10 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Shibuya also discloses, the damage amount is a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0 (Shibuya: (Col. 7, Ln. 43-46); (Col. 4, Ln. 37-62).).
Shibuya does not explicitly recite the terminology "a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0". However, Shibuya does teach a "stress range", "stress value", and "frequency" recorded to calculate cumulative frequency distribution. Which, is interpreted as an equivalent teaching.

REGARDING CLAIM 11 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 10, and further, Villalobos also discloses, the reference cycle is determined by acquiring data of a distance (Villalobos: [0012]; [0014]), a gradient (Villalobos: [0017]), the traveling speed (Villalobos: [0017]), and a roughness of the road surface in a carrying path from a loading site to a soil discharging site for a plurality of mines (Villalobos: [0012]; [0014]); obtaining a mean of the acquired data (Villalobos: [0014]); causing the dump truck to travel on a carrying path simulating the obtained mean, which is the reference cycle (Villalobos: [0012]; [0014]).
Villalobos does not explicitly disclose, and the equivalent stress acting on the body frame is obtained.
However, in the same field of endeavor, Shibuya discloses, A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.

REGARDING CLAIM 12 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 4, and further, Shibuya also discloses,  correlation data is generated on a basis of a detection value of a stress gauge when the dump truck travels on road surfaces having various road surface conditions at various traveling speeds with the stress gauge attached to the body frame of the dump truck (Shibuya: (Col. 7, Ln. 43-46); (Col. 7, Ln. 57-Col. 8, Ln. 9)).

REGARDING CLAIM 13 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 9 above (supra)).

REGARDING CLAIM 14 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 10 above (supra)).

REGARDING CLAIM 15 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 11 above (supra)).

Response to Arguments
Applicant's arguments filed 06-30-2022 have been fully considered but they are not persuasive.
The Applicant has contended that the prior art of Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1) relied upon for the rejections of claims 1 and 8 do not disclose 1) Stress and damage are not calculated based on a speed measurement; 2) In the cited art, speed is regulated based on the stress and damage quantity; 3) In the cited art, stress and damage are not calculated based on road condition; 4) The cited art does not teach any relationship between road condition and vehicle damage calculation; and 5) Traveling speed and condition of the road surface are not suggested variables in a vehicle damage calculation. The examiner respectfully disagrees.
As cited above, Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1) discloses:
 Stress and damage are not calculated based on a speed measurement.
Shibuya (US 6184784 B1): pressure sensors for detecting pressures exerted on respective ones of the suspensions; a vehicle speed detector for detecting vehicle speed; a controller for determining a stress exerted on at least one of the following: the frame, the vessel, the front axles, and the rear axle based on pressure detection values of the respective pressure sensors at each predetermined cycle time, determining which stress range out of predetermined stress ranges the obtained stress falls in, renewing a frequency value corresponding to the appropriate stress range, obtaining the product of a central stress value in each of the stress ranges and the frequency value at the central stress value, calculating the total amount of the obtained product in all of the stress ranges as damage quantity, and outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction (Col. 4, Ln. 37-62), and, …an alarm is sent to an operator to decrease the vehicle speed… (Col. 11, Ln. 66-Col. 12, Ln. 10), which discloses a clear consideration of speed in relationship to stress and damage.
speed is regulated based on the stress and damage quantity.
Shibuya (US 6184784 B1): an alarm is sent to an operator to decrease the vehicle speed… (Col. 11, Ln. 66-Col. 12, Ln. 10); … outputting a deceleration instruction when a load multiplying factor, which is calculated based on the damage quantity, is greater than a predetermined allowable value; and a speed control means for inputting the deceleration instruction, and controlling at least one of the following: an engine fuel injection quantity, a transmission, and a braking device so that a detection value of the vehicle speed detector equals an instructed speed in the deceleration instruction (Col. 4, Ln. 37-62)
stress and damage are not calculated based on road condition
Shibuya (US 6184784 B1): In S22, when the stress this time is less than the allowable value, it is determined whether or not the difference between the set vehicle speed value and the actual traveling vehicle speed value is less than a prescribed value (S24), and if it is less than the prescribed value, the set vehicle speed value is raised by one grade (S25). This is because the irregularities of the road, where a higher load has occurred before, are determined to be repaired when the actual traveling vehicle speed value is close to the set vehicle speed value; and when a smaller stress occurs, the speed is gradually increased since there is a possibility that the set vehicle speed value can be returned to the original specified value. It should be noted that when the vehicle speed difference is greater than the prescribed value, it is considered that the irregularities of the road have not been repaired, and a command is given to proceed to the processing in S11, and the processing is repeated from then on (Col. 11, Ln. 7-23)… The stress frequency distribution is renewed in order based on the aforesaid stored stress value, and according to the stress frequency distribution, the damage quantity exerted on the frame… (Col. 11, Ln. 66-Col. 12, Ln. 10).
The cited art does not teach any relationship between road condition and vehicle damage calculation.
This argument appears to be a rewording of previously presented arguments.
Traveling speed and condition of the road surface are not suggested variables in a vehicle damage calculation.
This argument appears to be a rewording of previously presented arguments.
Because Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1 and 8 under 35 USC §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chitty (US-20160196699-A1): Stress And/Or Accumulated Damage Monitoring System
Schweikart (US-9041801-B2): Mine Operation Monitoring System
Masuda (US-11105050-B2): Road Surface Management System And Road Surface Management Method
Sprock (US-8364405-B2): Surface Mapping System And Method
Jinno (US-9752289-B2): Road Surface Condition Determining Method, Road Surface Condition Outputting Method, Road Surface Condition Determining Device And Road Surface Condition Output Equipment
Rennie (US-11270231-B2): Information Delivery And Maintenance System For Dynamically Generated And Updated Data Pertaining To Road Maintenance Vehicles And Other Related Information
Walker (US-10013820-B2): Vehicle Speed-based Analytics

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./							/MACEEH ANWARI/                                                                                             Primary Examiner, Art Unit 3663                                                                                                           Examiner, Art Unit 3663